Negotiations between the European Union and the United States with regard to visa exemptions (debate)
The next item is the Council and Commission statements on negotiations between the European Union and the United States with regard to visa exemptions.
President-in-Office of the Council. - (SL) I should like to briefly inform you of the progress of the visa waiver talks and the talks on ESTA. To begin with, I should like to say that, for the European Union, visa policy is an extremely important issue and that, ever since new Member States joined the European Union, both the Commission and all the presidencies have made huge efforts so that all countries and citizens would have to meet the same conditions for entry into the United States of America, and so that each of them would be included in the visa waiver programme. The abolition of visas would, of course, mean that all the citizens of the European Union are equal.
This year the USA have started with certain procedures, and have opened their doors for the visa waiver programme. They began with exclusively bilateral talks, and this is where some misapprehensions were encountered. Some intensive discussions were held which we, the Presidency, in conjunction with the Commission, clarified at the beginning of this year, and following a number of meetings a twin-track cooperation system in this area was agreed. This approach was also confirmed at the Trio's EU-USA meeting held in Slovenia on 12 March.
A twin-track system means that the Commission is to be given a mandate to negotiate and to reach an agreement with the United States of America in connection with matters concerning the European Union, and at the same time all the countries can hold talks at a bilateral level concerning matters which fall within the competency of the Member States. On 18 April, at its latest session, the Justice and Internal Affairs Council also voted in favour of granting the Commission a mandate, so that now the Commission too can begin with such talks. We hope that this twin-track cooperation will be transparent. Some Member States have already commenced with preliminary bilateral talks as to how the agreements should look, although so far nothing has been put in writing. We expect that both the Member States and the Commission will be transparent, so that we can then act at that level.
In touching upon the subject of electronic travel authorisation, I must mention that we have had several discussions in this respect. Jointly with the Commission and the American side we have held so-called exploratory talks. From the data which have so far been available, it is evident that at present the United States of America will not be requesting any additional information apart from the data which passengers already voluntarily provide on flights to the United States of America when filling in the I-94 form, which is green for those who have a visa system. This is extremely important.
In the current talks we have also established, and it has been agreed, that such controls will be free of charge and, once issued, the authorisation would be valid for two years. In fact, once this system is in place the citizens would send their details via the Internet to the United States authorities, which would then process them in the same way in the future as they do now.
There is also another topic which deserves particular mention, namely the talks with the United States of America in connection with a high level team of experts as regards the protection of personal data. So far we have managed to agree on twelve principles and we have established that they are identical. One principle is still open. I hope that by the end of June we shall reach a point where we shall conclude that it is possible to continue the discussions and to provide the team with a different mandate, in order to commence preparations for talks on the possibility of reaching a framework agreement with the United States of America in this area.
Why do we need this framework agreement? Firstly, we wish to keep in line with the resolutions that the European Parliament adopted in December last year, whereby it was particularly expressed that such an agreement would be desirable. Of course, we believe that the opportunity to have negotiations and the opportunity of reaching agreement under such an umbrella agreement are possible only if in line with the principles and once the Lisbon Treaty has been adopted, which means jointly with Parliament, with the Council and with the Commission. Only a consensus between all three bodies will enable us to achieve common principles and the common principles of action. At the same time, of course, once we have such an umbrella agreement, we shall continue individually to decide on any exchange of information on a case-by-case basis. This agreement will not be able to cover everything that follows. That is to say, the current situation is such that, for every agreement, these principles are repeatedly raised and repeatedly negotiated at all negotiations. If we had such common principles providing us with a basis, the concrete agreements and treaties would, of course, be in a much better position. Mr President, this is all I briefly wanted to say.
Vice-President of the Commission. - (FR) Minister, ladies and gentlemen, the European Union-United States 'justice, freedom and security' ministerial Troika, in which Mr Mate and Vice-President Frattini took part in March, was an excellent opportunity to discuss certain important issues with our American counterparts.
We have taken a step in the right direction by adopting the ministerial declaration on the approach to be adopted for the introduction of new American legislation on visa exemption. Under that legislation, security agreements have to be signed with countries that are or will be members of the Visa Waiver Programme. The United States has noted the two-prong approach required in the case of the European Union, in which competences in that area are divided between the Community and the Member States. Matters of national competence will be discussed with the national authorities; matters that are a Union responsibility will be discussed with the European authorities. The American negotiators have also endorsed the joint objective of secure travel between the European Union and the United States, without a visa, as soon as possible.
To achieve that objective, the Commission has proposed a mandate for the Council that would allow it to open negotiations with the United States. I am grateful to Mr Mate, who chaired the Justice and Home Affairs Council on 18 April, because thanks to a very wide consensus the Council was prepared to assign that mandate to the Commission. That is proof of our joint intention to work and proceed in a unified fashion, which is obviously more efficient.
The Commission will now be opening negotiations as soon as possible. We have already been in touch with the American authorities. We need to make rapid progress with the United States on the conditions for the Visa Waiver Programme, which is a Community competence. At the same time we have to safeguard the rights and freedoms of our citizens, to ensure access for Member States as quickly as possible. We intend to take particular care that any agreement between the Community and the United States is based on the principle of reciprocity, on respect for fundamental rights and individual freedoms, including data protection and the right to a private life.
As Mr Mate has just said, we shall also be discussing the Electronic System for Travel Authorisation in the negotiations. Under the Visa Waiver Programme, passengers travelling to the United States by air or sea will have to answer certain questions online before departure. They will then be issued with an electronic travel authorisation. I should point out that the system is already operating between the European Union and Australia. The United States has several times supplied us with information on the arrangements for operating the Electronic System for Travel Authorisation (ESTA), notably at our video-conference with Mr Chertoff, the Secretary of Homeland Security.
Obviously further clarification is required and Mr Mate and I will discuss these matters again with Mr Chertoff when he comes to Brussels in mid-May. We have to maintain solidarity between the Member States on this whole issue. The two-prong, double track approach will only work efficiently if the states are totally transparent in their negotiations with the United States. The United States should shortly be submitting the arrangements for implementation of the memoranda of understanding with Member States that have signed them, because these implementing agreements are clearly essential and it will be our responsibility to evaluate them.
Finally, in close association with the Presidency, the Commission will be pursuing its longstanding dialogue with the United States. Relations between the European Union and the United States in that area require a confident and essential partnership. The security of our citizens calls for joint action that safeguards fundamental rights. In my view, adopting the negotiating mandate is the best possible compromise. It allows the Member States discretion to negotiate with the United States on matters that are their prerogative, such as cooperation and exchanges of information between intelligence services, but it is of course up to us to ensure that travel to the United States is possible for all citizens of the Union. The extension of the Visa Waiver Programme has been criticised in the United States Congress, but I think that, with support from the European Parliament and the Minister, we shall be able to uphold the position of the European Union, which wants to stand firm on equal treatment for all its citizens.
That is what I can tell Parliament this morning. I shall now listen carefully to your speeches, which will provide clarification for the forthcoming negotiations.
on behalf of the PPE-DE Group. - (PL) Mr President, I warmly welcome the initiative taken by the Council and by the Commission, whereby clear and transparent framework principles will be established concerning bilateral agreements on visa-free travel between Member States of the Union and the United States.
At the start of this year, certain impatient Member Sates began negotiating with the United States independently, without the Union's agreement. Other countries chose to wait for principles to be regulated within the framework of the Union, as they understood that they would be in a stronger position if they could count on the backing of the entire European Union. A strong message has been sent to the United States today, making it clear that pressure must not be put on individual Member States to infringe Community principles. This also applies to sensitive issues outside the remit of Union arrangements, such as the publication of data on passenger movements. What is significant is that it is now possible for individual Member States to negotiate separately with the United States. These are the very countries that are most motivated to secure visa-free travel for their citizens. These countries must, however, keep in mind the position worked out together and based on the principle of reciprocity, and also the requirement to keep the Commission informed of the progress of negotiations.
Essentially, the ball is now in the United States' court. I call on the United States to carefully consider the criteria on the basis of which visas are granted to citizens from the eastern part of the European Union. Is it really the case that a large proportion of the latter are potential illegal immigrants who will not leave the United States upon expiry of their visa? That is actually the reason why the vast majority of visa applications are refused, not the potential threat to security. After all, Eastern Europe is hardly a spawning ground for fundamentalist Islamic terrorist groups. In the past, citizens of Eastern Europe were tempted to reside in the United States illegally for financial reasons. The situation has now changed dramatically. Eastern Europeans have been able to work legally in the old Europe from the time of accession to the Union. They can work there without breaking the law and without fear of the immigration services.
In view of these changes, the United States' negative attitude is increasingly difficult for those citizens to understand. The stance adopted by the United States is also detrimental to its image. That is why it is also in the interest of the United States to draw negotiations to a close quickly and ensure that the visa requirement for Union citizens is consigned to history.
on behalf of the PSE Group. - (IT) Mr President, ladies and gentlemen, I should like to welcome the President of the Council and the Commissioner. As a Group we welcome the Council's approval of a negotiating mandate which will at last enable the Commission to negotiate the inclusion of all Member States - I repeat all Member States - in the new Visa Waiver Program as amended by the US Congress last year.
We wish at the same time to express our regret that the Washington Administration decided to launch bilateral negotiations with the countries having recently acceded to the European Union: that decision cannot be endorsed on grounds of either merit or method.
Our Group believes the United States to be an essential partner in the fight against terrorism, but at the same time we think that the US Administration must respect the political subjectivity and powers of the European Union, as enshrined in our Treaties. I would venture to suggest, Commissioner, that the same reminder be made to the EU Member States: they are the interpreters and custodians of this European subjectivity.
It is worth recalling, as you have done, that visa policy, like our policy on asylum and combating illegal immigration, is the responsibility of the European Community. Importantly, the Council has drawn red lines around the negotiating mandate, to the effect that no bilateral agreement may be negotiated between a Member State and the United States on matters falling under EU competence, especially where such agreements allow the US authorities access to European Union databases.
We now call on the Commission to work towards an agreement, an overall solution, granting a visa exemption for citizens of all European countries on the basis of equal dignity and above all reciprocity.
on behalf of the ALDE Group. - (NL) Mr President, this mandate is very welcome and we shall await the results. I am also wondering why this was not achieved in previous years and why it is achievable now. Let us hope that it can be achieved.
I also welcome the statement by Mr Mate that exemption from the visa requirement must apply to all citizens of the European Union and not all Member States, and that is quite a difference. In that connection, I should also like to draw attention to the ban on entry into the United States by people with HIV. I hope you will take a firm stand on the removal of that entry ban. I should also like to ask your opinion of the statements by Mr Chertoff in the Washington Post this week that exemption from the visa requirement will be conditional upon fingerprinting by airlines. That is a completely new factor and I should like to know your opinion of it.
Then we come to the PNR. If the American PNR requirements go further than is now set out in the EU-US agreement, which in any case has not yet been ratified, does that mean that the agreement immediately lapses? On that point, we need to know what is in the implementing agreements and I really wonder why we have no information on that so far. I find that a strange situation.
Then we come to the Electronic System of Travel Authorisation and the protection of personal data. I am really not entirely reassured that that has been properly organised. The 12 principles we have seen in the meantime are of course good. However, just as with the rules in the third pillar, the framework decision for the European Union itself, the problem lies not in the principles, but in the long list of exceptions to them. On that point I want guarantees, not just principles. I also want to know how that will work in practice before we agree just to hand over the data on everyone to other countries.
Then there is the question of democratic legitimacy. How are you going to ensure democratic scrutiny? I find the proposal of a committee of experts neither democratic nor transparent. To my mind, this is a typical case for parliamentary scrutiny.
Finally, I hope that the Commission and the Council have learned their lesson, that we as a European Union are far stronger if we are united and not divided, and if, furthermore, we arrange matters of this kind openly with the parliamentary support of the European Parliament.
on behalf of the UEN Group. - (PL) Mr President, I should like to thank the Commission very much for all its efforts to ensure equal treatment for all European Union citizens at the US border. I believe, however, that the negotiations concerning lifting the requirement for US visas provide a clear indication of the European Union's limitations.
Despite full support for the European Commission, notably on the part of the countries that acceded to the Union in 2004 and 2007, the talks have collapsed. The United States is to sign bilateral visa agreements with each Member State in turn, once the country concerned complies only and exclusively with the criteria of US legislation in that regard. Evidently, it is easy for the Commission to restrict the competences of the Member States. Sometimes this is achieved by way of treaties, and at other times by precedent. It is much harder to achieve success in relations with third countries. Despite such significant support for the Commission's right to exclusive representation, certain Member States opted for individual negotiations. My country is not one of them, but I have to say that I am not at all surprised that they acted as they did.
on behalf of the GUE/NGL Group. - (EL) Mr President, representatives of the Commission and the Council, you have neither said enough to us nor have you convinced for the European Parliament. The USA's choice to sign separate agreements on an issue of Community jurisdiction is an insult to the EU and should be described as such. The decision by the Czech Republic to sign such an agreement is an infringement of Community jurisdiction. Nobody has the right to give personal data on European citizens to the Americans, or to anyone else, without verification by the EU and the European Parliament. This goes beyond the contents of the PNR.
Members of the Council, I ask you therefore to note that not merely the new Member States are involved. Although Greece was one of the first 15 Member States of the EU, Greek citizens still need a visa to travel to the USA. We must stop this, but by means of a single approach not infringing the personal data protection of citizens. Please include this in your final position.
(CS) Ladies and gentlemen, in Parliament I represent citizens of the Czech Republic, who were just mentioned. The Czech Republic initiated the bilateral negotiations by some Member States on US visas. I strongly resent the European Commission's unjustified criticism of my country's foreign policy. The Commission has arrogantly overstepped its factual competences and suppressed the principle of subsidiarity and equality of the members of the Union. Let me also remind you that the bilateral visa negotiations were simply the Czech Republic's reaction to the Commission's complete lack of results in the matter of visa exemptions for the new Member States. Ladies and gentlemen, the Commission should realise that although it is an executive body of a high standing, there are many areas where it has to respect the political will of Parliament and the individual Member States.
Finally, if the European Commission wishes to be an arbiter of the Union's airline safety in the context of US visas, it should not reprimand those countries that are making efforts, through information exchange, to spoil the terrorists' intentions. On the contrary, it should criticise those countries that negotiate, without scruples, with representatives of Libya or Hamas among others.
(PT) Mr President, Minister Mate, Vice-President Barrot, ladies and gentlemen, on 10 March I expressed in this House my fears on this issue. I felt then and I still feel that the United States has opted for a divide and conquer strategy by proposing bilateral agreements within its Visa Waiver Program. Unfortunately, various Member States have been unable to resist the temptation of trying to make quicker progress, forgetting that the common visa policy is undoubtedly an area of Community competence, just as they are obliged to respect the principle of solidarity enshrined in the Treaty.
When these Member States joined the European Union, they undertook to respect the entire Community acquis, having agreed to share their sovereignty on common issues where a European approach should prevail. The signature of these bilateral agreements has therefore set a precedent which is totally contrary to the spirit on which European integration is based.
I congratulate the Council on the negotiating mandate given to the Commission on 18 April. We must prevent this process from weakening the European negotiating position. In March I argued that it would have been better to opt for a freeze on bilateral agreements until the conclusion of the negotiations between the Commission and the United States. I call on the Commission and Commissioner Barrot not to compromise on such an issue of common interest. I call on them to keep a close watch on the initiatives of each Member State, not to hesitate in resorting to the Court of Justice of the European Communities if Community law is breached and, in particular, to keep this Parliament informed of developments in this situation and the level of solidarity, or lack thereof, demonstrated by the various Member States.
(FR) Mr President, Commissioner, Mr President-in Office of the Council, we welcome the fact that the Council has finally given the European Commission a mandate to negotiate with the United States on the inclusion in the Visa Waiver Programme of the 12 countries that were currently excluded.
It is also a good sign that, in parallel to these negotiations, negotiations are being opened on the Electronic System of Travel Authorisation and the exchange of data. However, will this mandate really make it possible to call a halt to bilateral negotiations, in favour of a truly European approach? Let us hope so.
I would remind you again that no bilateral negotiations are acceptable on visa exemption and any negotiation of exchanges of data with the United States, such as PNR, and that only agreements at European Union level can be considered.
Does this negotiating mandate also provide for a general agreement on personal data protection? That is what I want to ask, because the American legislation still excludes Europeans and does not protect them. Finally, I should like to point out that the SIS and VIS were set up for specific purposes and that opening up access to the data in those systems to third countries would breach the principles of purpose and proportionality. We are thus relying on you.
(FR) Mr President, Commissioner, ladies and gentlemen, I have a few brief observations.
First of all, I welcome the efforts by the Commission President and the Member States leading to the approval of a proper negotiating mandate on 18 April. This issue had been dealt with in a disorganised manner and, I would say, disastrously managed recently, and this is good news for all citizens of Europe.
However, I should like to mention two points that the Commissioner has already raised. Mr President, Commissioner, it is not right that the implementing agreements negotiated between certain Member States and the United States should at the moment be completely non-transparent. That might not be surprising for the United States, but it is unacceptable for the Member States. I am addressing my remarks particularly to the Czech Republic, which will shortly be taking over the Presidency of the Union and should be setting an example. Although the negotiating mandate lays down very clear rules on data protection, I still believe that, on this sensitive issue, only a truly transatlantic agreement, and not just the setting of 12 principles, a truly transatlantic agreement, ideally, in my view, overseen by a joint data protection authority, can meet the requirements of both parties, and ours in particular.
(LV) Thank you, Mr President. I would like to take this opportunity to express my gratitude to the European Commission for representing the interests of the new Member States in the talks with the United States on the introduction of a visa waiver programme. The Commission has consistently kept this issue on its agenda. Following the talks between the European Union and the United States in March we can conclude with satisfaction that there has been success in defusing possible conflict situations with individual Member States beginning bilateral talks with the United States on the introduction of visa waiver programmes. As we know, the United States maintained the position that it would remove visa systems only in bilateral talks with each individual Member State. Therefore, we should welcome the results of the March summit between the European Union and the United States, in which agreement was reached on the twin-track approach. In the current situation this should be regarded as an ideal solution, which defuses potential conflicting policies. The Member States that are currently in the process of talks with the United States concerning the introduction of visa waiver programmes have a great deal of interest in the agreement reached with the United States in the March summit concerning the successful implementation, by June this year, of the electronic travel authorisation system and the coordination of its introduction with the planned EU system. For these Member States, any delay would mean dragging out the introduction of visa waiver programmes with the United States. Thank you.
(CS) Ladies and gentlemen, my voters in the Czech Republic also wonder whether the amount of personal data and information required by the US for the proclaimed fight against terrorism in order to grant a visa is acceptable. At the same time I would like to remind you that the European Union has not been sufficiently active in advocating the rightful interests of its new Member States regarding US visa exemptions. The fear of complicating visa relations for the old Member States of the Union simply played into the hands of Czech officials looking after their own interests.
What is more, although the government in Prague denies this, it is a rather striking coincidence that the US are willing to waive visas for our citizens just when it is trying to get the Czechs' approval to station the anti-missile radar base in the country. Although it is clear that this is a pure coincidence and that the goodwill of the Czech Government is rewarded with reciprocal gestures from the US, suspicion of political trading in the country's sovereignty logically follows.
(NL) Mr President, this whole debate about visa exemptions between the United States and the European Union is gradually starting to seem like a hallucination. A number of new Member States have managed to sign bilateral agreements with the United States. For them it was quicker and obviously easier than waiting for a general agreement with the European Union as a whole. America is attaching a number of conditions to visa exemption as part of the fight against terrorism. Where is the problem?
The Eurofederalists say that signing visa agreements is a European competence. In the previous debate on that subject, a member of the Group of the European People's Party (Christian Democrats) and European Democrats said that what is called European solidarity must take precedence and that that just has to be explained to the people of the Member States concerned who are the victims. Ideology apparently has to take precedence over practicality. It is the responsibility of the Member States and it must remain the responsibility of the Member States to decide for themselves who enters their territory and under what conditions, and the visa policy is an essential part of that.
- (MT) Thank you, Mr President. The removal of the travel visa to the United States is a very important priority for our citizens and we are mistaken if we think that it is not. It is an important priority, as travelling without a visa is easier and also cheaper - for all travellers. It is also important because we can no longer maintain the unjust situation where half of the countries of the European Union do not require a visa to travel to the United States while the other half do. You have to be in the position of needing a visa to go to the United States to appreciate just how important its removal is. Thus, every effort, from whatever direction, to remove visas is good, positive and to be supported, not criticised. What is important is not who manages to remove the visa for the 12 countries that still require it. What is important is that it is removed. Thus the childish games between the Commission and the Member States over who has competence to negotiate with the United States should end. Aside from legalese there is one reality - the reality that the United States has old and strong bilateral ties with the Member States and it is obvious that discussions will be held with them directly. On the other hand it is clear that the Commission has a role - yes, it has a role to continue to increase pressure in the right direction. At the same time, however, we all know that the United States has so far preferred to speak to individual countries, and in fact the Commission has not yet managed on its own. Thus, it is important that we do not keep arguing about who has the right to negotiate, because that way we will lose and be divided instead of being strengthened. That is why I am in favour of a twin-track approach; what is important is that we support one another so that the visa is removed, removed without delay and removed for all EU citizens.
(EL) Mr President, ladies and gentlemen, you have presented us with the infamous Twin-Track Visa Waiver Program. According to it, the USA is to make visa exemption a privilege and will ratify the special requirements to be imposed on Greece and the new Member States, which will have to provide, with a European stamp of approval, of course, even more sensitive passenger data than universally required in theory by the PNR. There will even be immediate access to citizens' criminal records. Your answer is that this is not a matter of Community competence and that each Member State should act as it wishes. In other words, you are leaving half the Member States exposed to brutal threats for the surrender of personal data, which the USA does not require from the other half of Member States. In any case, this has been said more plausibly but also more cynically by Mr Rosenzweig, the US Assistant Secretary involved. He said in the US Senate on 28 February:
'The eight aspirant countries [...] have strong incentives to commit to implementing the full suite of security standards'.
In other words, these are countries are so desperate for visas that we can force them to accept anything.
Commissioner, according to the letter and spirit of Europe's Common Visa Policy, however, the current visa or non-visa status does not merely have to be given to everyone; all citizens have a right to it under the same terms. The USA has been politically strong enough to remove the Common European Policy. Unfortunately, at the Council and the Commission you have not had the political will to stop them.
(NL) Mr President, when it comes to the Visa Waiver Programme, the statements are quite honestly not reassuring and a few enquiries had already confirmed that assumption. Earlier versions of the Commission mandate have been further cut down. In short, a poor result. In any event six Member States, and possibly now Malta as well, have signed memoranda of understanding with the Americans. The implementing provisions are not yet known and so the lines of the national policy are not at all clear.
I have the following question about this, together with the meagre mandate for the Commission: why do Member States really belong to the European Union? Is there still such a thing as Community spirit? We can only stand up to the Americans if the 27 Member States act in the same way. We, as a Union, need to send a strong signal to the other side of the Atlantic. We must have the courage to take advantage of our strong negotiating position. With all due respect, I find the behaviour of some Member States on this point unacceptable. The argument that the Commission has made too little progress in the last few years for the Member States concerned sounds all very well, but it is disproportionate when it comes to the behaviour that has been demonstrated. It is high time to act for ourselves and not just to leave it to the United States. This way, the EU is frankly making itself completely ridiculous.
(PL) Mr President, I should like to express my thanks to the European Commission and in particular to Commissioner Frattini who unfortunately cannot be with us today. Commissioner Frattini made it abundantly clear in the course of negotiations that visa issues are the competence of Brussels and that those countries negotiating with the United States are breaking the Union's solidarity.
To date, 14 of the richest Member States of the Union together with Slovenia have availed themselves of this privilege, but all Member States of the Union are hoping to do likewise, notably those located in the part of Europe I hail from. Unanimity is a sine qua non for the final settlement of visa issues to the advantage of all Member States of the European Union. The best approach seems to be joint action through a single representative, namely Commissioner Frattini. The latter has demonstrated his willingness to fight for equal treatment for all Union citizens. This approach also shows that the Union is capable of speaking with a single voice. It is nonetheless unfortunate that certain countries have been prepared to take independent decisions on this matter and to sign individual visa memoranda with the United States.
(EL) Mr President, the signing of an agreement with the USA and a single country over the Visa Waver Program (VWP) will prove to be fraught with danger. It will allow the US to access the EU's databases containing travellers' personal details, taxation data and even criminal records. Member States ought to be particularly careful here, because matters of Community jurisdiction are affected, such as the Schengen Treaty and the Common European Visa Policy. This is why I totally oppose the Czech Republic's initiative to sign a bilateral Memorandum of Understanding (MoU) with the US.
Other countries have followed the example of the Czech Republic: Memoranda of Understanding (MoUs) have already been signed by Estonia, Latvia, Hungary, Slovakia and Malta. I find the explanations and statements of the Commissioner unsatisfactory: he failed to answer what would happen if there are points conflicting with European positions in the agreements the above countries have already signed.
My country, Greece, is one of the EU's 15 original members. Although it is nonetheless lumbered with the visa procedure, it did not follow suit. For if we really believe, Commissioner, that in the EU each Member State can do what it believes serves its interests, there is no union.
(HU) Mr President, on behalf of Hungary and the other new Member States I have to object to the criticisms and accusations that have been heard here. The older Member States of the European Union leave the new Member States to themselves. European solidarity is not working - either towards the new Member States or towards Greece. That is why all these critical remarks are beyond comprehension. There is one particular area where solidarity within the European Union has not been working and is not working, and it is extremely important that this matter could perhaps be settled once and for all. We need to be able to clarify what Member State competence is and what Community competence is, when negotiating visa-free regimes. We hope that this year Hungary and all the other new Member States will finally enjoy the same rights, such as travel without a visa to the United States, as the old Member States do. This current debate shows that solidarity within the European Union is not working. Thank you for your attention.
Mr President, for me it is obvious that the EU still has no say in the negotiations with the US. The twin-track approach is just proof of the Council and Commission's failure to protect European interests and citizens.
The fact that Member States are left alone to negotiate bilaterally with the US undermines our credibility and strength on the international scene and it might be to the detriment of our citizens whose data might be exchanged without any democratic scrutiny.
I believe that Member States should act in a European framework and I want the Commission to show determination and make our US partner understand that equal rights and equal treatment are not negotiable.
The ETAS that will be put in place could be a positive evolution as entry applications would be evaluated on the basis of each individual and not according to the country of origin. This would be a first step for equal treatment.
No matter the nationality, we have to make Europe without internal borders a reality and ensure equal treatment for all Europeans.
(PL) Mr President, the most important issue we currently have to deal with involves reaching an agreement on visas with the United States whereby all Member States of the Union will be treated equally. This is an absolutely fundamental issue. Poland is relying on common European policy where this matter is concerned. I believe that the solidarity between all European countries represented by the European Commission is absolutely fundamental in this case. Let us hope that such an approach will mean that a new visa regime allowing entry to the United States for all citizens of the European Union on the same conditions will finally be agreed at the summit on 12 June.
I should like to make one further point. In developing policy linked to the visa regime, the European Commission must ensure that the basic principles of European rights are respected, so that the European Charter of Fundamental Rights is not infringed regarding the personal information related to the visa regime.
(CS) Ladies and gentlemen, the main topic of today's debate is equality, equal conditions and equal treatment. As far as visas for travel to the United States are concerned, almost 20 years after the fall of communism and four years after the new Member States from Central and Eastern Europe have joined the EU, inequality still exists. These new Member States, together with Greece, still need visas to travel to the United States. Although I think that this is a shame, I also think that it is the United States that should be ashamed, not the European Union. After all, here we have a democratic country treating Poland, the Czech Republic, Hungary and other countries like this and at the same time calling them its closest allies.
As far as the negotiating and negotiation methods are concerned, I fully agree with my colleagues that the European Union must speak with one voice. This is the only way to achieve equality, both equality among the Member States of the European Union and mutual equality between the European Union and the United States, including in such areas as data exchange, personal data protection, etc.
(CS) Mr President, I am glad that what we have always been saying here has proved to be true: no one has infringed obligations arising from their agreements, EU legislation or the competences of the Union, and bilateral negotiations can take place alongside multilateral or pan-European negotiations. Ladies and gentlemen, I resent that my country, the Czech Republic, is accused of a lack of solidarity and transparency. This is entirely untrue. We fulfil the obligations arising from our agreements, Community legislation and the principle of subsidiarity, accurately and exactly as necessary; no more, no less. I would also like to ask some of my fellow Members not to lecture about Europeanism. We are all equal Europeans: there are no greater or lesser Europeans.
(PL) Mr President, it is indeed the case that visa policy is part of common European policy and it is my earnest desire that the Commission will prove itself to be effective in the framework of the negotiating mandate granted to it. Let us hope that it will come up with a good agreement, as that would represent a joint success.
To date, however, we have allowed ourselves to be easily divided on this issue. The United States has divided European Union citizens into two groups. One may be termed the superior group, and those individuals are allowed to enter US territory without any difficulty. The other group is deemed inferior, and these people have to go through what are often humiliating procedures in order to enter the country.
I should like to register my strong protest against this state of affairs, and also mention a situation that is gaining notoriety in the United States. The visa issue is a factor in the US electoral campaign. It is not right for one of the candidates to promise, for instance, lifting the visa requirement for my fellow citizens, namely Poles, thus targeting the huge Polish diaspora. We should prevent this from happening.
Mr President, I want to know if the Commission and the Council will give an assurance that the EU will not, as part of the negotiations, allow access to EU databases like the Schengen Information System and the Visa Information System (VIS). As rapporteur on the VIS, I achieved a general ban on transfers to third countries from the VIS database, and I want to know if that is threatened in any way.
Secondly, do the Commission and Council accept that going down this blind alley of mass surveillance and collection of personal data on everybody - 99% of whom will be completely innocent - risks being a distraction from trying to catch the 0.1% who may be a terrorist danger or an organised crime suspect?
Today, a top anti-Mafia prosecutor in Italy is warning that Mafia crime is spreading its tentacles across Europe because it is being neglected for lack of proper cross-border cooperation and criminal justice systems not working together. Is that not our top priority? And it is not being done because it is a harder nut to crack.
(RO) At present, the European Commission has increased power of negotiation following the mandate given by the Member States' Ministers of Home Affairs last week.
Moreover, we come from a series of efficient meetings with American representatives, the latest of them being the European Union - United States Justice and Home Affairs Troika, on 13 March.
I believe we should insist as much as possible on the three principles adopted on this occasion, especially on the common objective of waving visas as soon as possible.
Although significant progress has been recorded, the refusal rates in some Member States continue to increase.
In Romania, the rate has reached 37%, almost 10 per cent more than last year, although in the meantime our country has become a member of the European Union.
Unfortunately, this evolution keeps us from the 10% objective provided by the Visa Waiver program.
At present, only a concerted action of all the Member States can solve this issue of reciprocity regarding visas between the European Union and the US.
We have to make sure that, by the next European - United States Summit, our position is uniform and categorical in relation to visa waivers for all European citizens, based on a well-established schedule.
Mr President, the intention of both the Council and the Commission in stressing their determination to negotiate with the US on the removal of visas on behalf of all European citizens, as well as the preparatory technical steps to be taken to that effect, are commendable. However, a gap has already appeared between the multilateral negotiations the EU is preparing to initiate, which is likely to take time, and the concrete results already obtained by some EU countries through bilateral negotiations with the US. After all, we are all aiming for the same result - the elimination of visas for travelling to the US. It is just that we are confronted with an option - either to wait for the multilateral negotiations between the EU and the US to take off and get it later, or to enter bilateral negotiations with the US and get it much sooner. To force the EU member countries to choose the less attractive option for the sake of a false solidarity, which is not respected by many EU member countries with regard to other, much important matters - like energy for instance - is at least morally wrong, all the more so since half of European citizens are already exempted from visa requirements through earlier bilateral negotations with the US.
(RO) I believe there are special relations between the European Union and the United States. Most of the Member States are a part of NATO and participate jointly in maintaining security in Europe and other countries when necessary, without differences among them.
Nevertheless, there are differences when it comes to granting entry visas for the United States, which relies on criteria that are insufficiently clear and transparent at present. The main criterion, less than 10% refused visas, is a criterion depending exclusively on American citizens and not on citizens requesting visas.
The European institutions have not yet managed to complete negotiations in favour of European citizens. Thus, every Member State has to find independent methods for solving the situation.
The fact that these negotiations have intensified over the recent period and that they can be carried simultaneously by the European Union and the Member States is positive.
It is necessary for the negotiations to refer to the criteria for granting visas. Only clear and in particular, transparent criteria will provide the citizens with the required information before submitting the visa applications.
(PL) Mr President, the decision to deny a visa obviously depends on US civil servants. Making the right of entry to the US conditional on the percentage of visa applications rejected amounts to reasoning as follows: let us do what we want, nothing depends on you, but we will use this process to subject you to humiliating treatment and procedures, and to force you to accept such a degrading system. This is simply unacceptable, and proves that no partnership exists and that to all intents and purposes we are in a position where we cannot influence anything.
I do hope, however, that the Community approach to this matter and recourse to other instruments derived from the relationship between the European Union and the United States will result in some method of resolving the problem.
(SK) We welcome the European Commission's initiative and see it as a step towards making the citizens of all Member States of the European Union equal, including those who in spite of being part of the European Union for four years this May are still subject to strict US visa policy.
The Government of the Slovak Republic is among those conducting bilateral discussions with the United States, in the genuine belief that as a result of these discussions Washington will act more quickly and be more helpful.
I would thus be very happy if Slovakia's bilateral negotiations were seen in European circles as a positive step: complementing the actions of the European institutions rather than replacing them. I would also like to stress that this is not about our governments feeling wronged: we want the fundamental principles of the Community to be respected, and equality of all citizens is one of them.
(RO) Romania is one of the European Union Member States whose citizens need a visa to enter the territory of the United States.
Contrary to the actions of other countries, until the present Romania has avoided initiating bilateral negotiations with the United States, although the partnership concluded with this country and the presence of Romanian troops in Iraq and Afghanistan would have entitled it to invoke the finding of bilateral solutions for solving the issue of visas.
I support a common approach by the EU Member States and mandating the European Commission to rapidly identify a solution for waiving the visa requirement in the case of the United States for European Union citizens, including Romanians.
A real, consistent and effective effort of negotiation is necessary from the European Commission. Otherwise, eventually, on the background of the pressure placed by Romanian public opinion, which cannot be ignored, Romania will have to find a rapid solution with bilateral negotiations with the United States, just like other European Union Member States that have solved the problem of American visas without taking into consideration the common position of Brussels.
Finally, I regret Mr Frattini's absence from the debate, since he would have had the obligation to fight for correct treatment and free movement of European citizens and Romanian citizens and not to promote discriminatory policies for Romanian citizens, Community citizens who live and work in Italy, most of them being correctly integrated into Italian society.
President-in-Office of the Council. - (SL) I shall attempt to provide answers to certain dilemmas and issues which you have particularly highlighted. First of all, I should like to say that it is extremely important that at the last Council held on 18 April a consensus was achieved, and that the Commission has been granted a mandate to commence with negotiations. This is extremely important, so that we can work in such a manner, as you yourself have repeatedly expressed here today, in the spirit and in order that all European citizens have equal rights and, of course, equal obligations.
If I should touch upon some specific points that have been mentioned here earlier, I would like to say that, at the outset of negotiations, as one of the Members of Parliament has already mentioned, we have not been able to accept a strategy which has in a way been forced upon Europe. I should say that, maybe under the initial pressure when this strategy was set up, we managed to resist it. We have concluded the agreements, we have found a way of resolving this, we have achieved a twin-track cooperation approach for the future and therefore, in a way, we have made it clear, both to the United States of America and to the EU Member States, how we can cooperate and where the limits are of what is and what is not acceptable.
I should particularly like to touch upon the issues concerning fingerprints and, of course, the dilemmas that some of you Members of the European Parliament have, primarily as citizens of the EU. It is imperative that we do not confuse the two systems, ESTA and PNR. The PNR system will remain unchanged, the same as it is now, the same as it has been adopted and approved, and this is not about fingerprints being taken at travel agents' or anywhere else. This matter is as it is, and it is neither a subject for discussion nor a subject of any changes. I believe this is extremely important indeed.
On the subject of data protection and concerning the activities of a high level team of experts, I have to say that ever since I have been heading the Council of Ministers and have been presiding the Council I have, in conjunction with the Committee on Civil Liberties, Justice and Home Affairs, acted extremely transparently. I have delivered two reports on this matter to the relevant committees, and today I have made a presentation about current affairs, also before Parliament.
I think that in this first stage we have acted in line with the principle that we find out where the difficulties are, where the common difficulties are, where the common principles are, if there are any, and where there are none. On this basis we shall then be able to proceed with further activities. Further activities and negotiations will begin in 2009, and it is extremely important, provided they begin at all, that we, Parliament, the Council and the Commission, have common ground. This is the only way we shall muster enough power to reach an agreement. I believe that your Parliament too has decided that this agreement is extremely important for us, so that we have a data protection umbrella and, each time we negotiate an agreement, we do not have to raise this again, and this is our objective. These were not some negotiations connected with the reaching of an agreement. Certain principles have been studied. On this basis we shall see, and we already know, that twelve principles are practically identical. Should the negotiations begin, the principle that is not identical will, of course, be the subject of negotiation as well. I hope that our negotiations will be successful.
I should also like to point out the matter concerning cooperation between the Member States, the Commission and the Presidency as regards the memoranda, the further talks and implementation programmes. It should be clearly stated that memoranda are not agreements. Memoranda of understanding are expressions of political will that a country would like to become a visa waiver country. They do not contain any elements that would give this document the status of an international agreement.
As regards further talks and implementation agreements and/or implementation rules, we have very intense relations with the Member States. Several days ago, for example, I had very open talks with Jan Langer of the Czech Republic, about these talks and how they are proceeding. At this point there are no written documents yet concerning talks and implementation rules which the United States of America would give any of the Member States.
In my opinion it is most important that the work of the Member States, as well as that of the Commission and the Presidency, remains transparent. Only in such a triangle, and of course also in some areas of cooperation with the European Parliament, can a suitable manner of addressing this issue be achieved. However, I think that we shall let the Commissioner, the Vice-President, provide answers to several issues that fall within the competence of the Commission.
Vice-President of the Commission. - (FR) Mr President, we need to remedy a situation that is unfair. It is not possible to have two categories of European citizens, one requiring a visa, the other being exempt. I think that is a deeply held belief that we all share.
Secondly, I personally believe in the power of unitary negotiations. Europe is much stronger when it speaks with a single voice, with all its members showing solidarity. As Mr Mate knows, I ventured to point out that, on another subject that, relatively speaking, is in fact not at all similar, the Open Skies question, it was because the Commission had the mandate at a particular time that we were able to achieve the first stage of the Open Skies.
Well, in the same way I believe in the power of unitary negotiations and I must say that, with Mr Mate, we shall really work hard and with great determination.
I should add that the Commission has, all the same, established reciprocal arrangements with a number of non-member countries in the past. Our arrangements have allowed us to achieve good results with Canada, Australia and other countries, so there is no reason why we should not be able to stop this discrimination.
I should explain that the Commission will already have representatives in Washington on Tuesday and Wednesday to start the negotiations formally. In other words, that proves our determination to implement this mandate to the full. That is what I am able to tell you on this first point.
I should now like to answer the questions raised by Mr Deprez in particular about the implementing agreements. As Mr Mate has just said, we do not yet have the implementing agreements, so it is very difficult to assess them. However, it will certainly be our responsibility then to assess them carefully in the light of the Community provisions. I would add that we are going to be transparent, with Parliament in particular, on our negotiations with the United States, but the Member States - I am not accusing anyone, any Member State - but all the Member States that hold bilateral talks also have to fulfil that duty of transparency. We need mutual trust if we are to be effective. I must stress that.
Obviously if the implementing agreements later bring to light things that are not acceptable from the point of view of Community law, we shall see what needs to be done, but we shall do something.
Thirdly, some of you have raised the question of data. I want to point out even so that the PNR exchange of data is governed by the 2007 agreement between the European Union and the United States. Those provisions are there, they bind us at the moment and there is no reason to have to suffer any intimidation from our American friends. That being so, I noted in passing the comments by Mr Deprez on the idea that ultimately, in a general transatlantic agreement, it would no doubt be useful perhaps for an independent authority to be set up to monitor the protection of the data.
Those are a few explanations, but I can really tell you that Parliament will of course be kept very much abreast of our negotiations, that our strength will come from a complete interinstitutional agreement that will show our American friends that the European Union fully intends now to demand fair treatment for all its citizens and will do so with unfailing determination.
(Applause)
The debate is closed.
The vote will take place during the May part-session in Strasbourg.
Written statements (Rule 142)
in writing. - I welcome the presidency statement about the equal treatment of all EU citizens. It is time to give a parliamentary mandate to the Commission to reach a comprehensive agreement on the EU-US visa waiver programme. The aim is to provide for safe visa-free travel for all EU citizens without exception as soon as possible. We also expect the Commission to provide the maximum transparency during the negotiations. At this point we cannot see any reason from the USA side to insist on presenting additional data. Also it is important that electronic means could be used by citizens to forward their visa applications and personal data.
Several colleagues have shown irritation about the moves taken by some Member States to speed up reaching visa-free agreements with the USA authorities through bilateral consultations. This is not splitting the EU. Let us not forget that practically all older Member States already enjoy visa-free entry whereas practically all new Member States lack this opportunity.
Memorandums of understanding signed by these states are to be seen as acts of political will on the way toward a visa-free regime; they are certainly not separatist agreements.
(The sitting was suspended at 11.25 a.m. and resumed at 11.30 a.m.)